Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed January 26, 2022, in which only claim 46 has been amended, has been entered.  Claims 19, 30, 38-39, 43, 45-49, 80-89, remain pending in the application.  Applicant’s amendments to claim 46 have overcome the claim objections previously set forth in the Non-Final Office Action mailed September 28, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 30, 38-39, 43, 45, 46-49, 80-88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2020/0121510 A1) in view of Ladin (5,792,090), further in view of Lin (US 2019/0030223)further in view of Trerice (What is an electronic controller? http://www.cpinc.com/trerice/Control/control_43_44.pdf).
Regarding claim 19, Hartwell discloses a dressing for facilitating delivery of oxygen and application of negative pressure to target tissue (para [0017] describes a wound apparatus supplying oxygen and positive or negative pressure), the dressing comprising: 
a manifold that defines a plurality of gas passageways and is configured to allow communication of oxygen to the target tissue (transmission layer 226; Fig. 2B; para [0033] describes the transmission layer configured to allow communication of oxygen; para [0037] describes the transmission layer 226 as porous having a plurality of gas passageways)); 
an oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]; para [0028] teaches the oxygen source is a reservoir);
a gas-occlusive layer configured to be disposed over the manifold (transmission layer 226; Fig. 2B; para [0033]) and the oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]; para [0031] teaches that the source of oxygen [reservoir] can be integral with the wound dressing and placed under a cover layer resulting in an interior volume containing the manifold layer and the oxygen –
an interior volume containing the manifold (transmission layer 226; Fig. 2B; para [0033]) and the oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]) is defined between the gas-occlusive  layer and the target tissue (para [0033] teaches a chamber having an interior volume is created because the backing layer 220 and the wound contact layer 222; para [0028] teaches the oxygen source is a reservoir; para [0031] teaches that the source of oxygen [reservoir] can be integral with the wound dressing and placed under a cover layer resulting in an interior volume containing the manifold layer and the oxygen –generating assembly defined between the gas-occlusive layer and the target tissue); and 
the gas-occlusive layer limits escape of oxygen from the interior volume between the gas-occlusive layer and the tissue surrounding the target tissue (para [0009] teaches the contact layer 222 and backing layer 220 that surround the target tissue are impermeable to gas such as oxygen; Fig. 2B). 
Hartwell is silent regarding: 1) an oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]) comprising: a container including a sidewall that defines a chamber, at least a portion of the sidewall being gas-occlusive;  and 2) an oxygen-generating material disposed within the chamber and configured to release oxygen when exposed to water.  
However, Ladin describes oxygen generating wound dressings including an oxygen permeable membrane and an oxygen supply solution reservoir adapted to receive an aqueous liquid capable of supplying oxygen through chemical reaction. Regarding the claim limitations: Ladin teaches 1) an oxygen-generating assembly (oxygen reservoir 105; Fig. 1, col. 8, ln 19-42) comprising: a container 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the oxygen source was an oxygen-generating material disposed within the chamber (reservoir or container) including a sidewall that defines a chamber, at least a portion of the sidewall being gas-occlusive; and the oxygen-generating material configured to release oxygen when exposed to water through an oxygen permeable membrane as taught by Ladin to enhance wound healing.
Hartwell does not explicitly teach the claim limitation wherein the oxygen-generating assembly includes one or more valves configured to permit fluid communication between the chamber and the interior volume. 

In addition, Lin teaches in para [0058]-[0066] how the controller receives information from sensors such as pressure sensor 91 and regulates parts of the dressing system including valve 88 and the pump as illustrated in Fig. 2.  Para [0065] states data 71 may be indicative of the operation of valve 88, for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Hartwell such that the oxygen-generating assembly includes one or more valves configured to permit fluid communication between the chamber and the interior volume as taught by Hartwell, Ladin, Lin and Trerice to regulate the physical characteristics of the dressing to enhance wound healing.  
Regarding claim 30, dependent from claim 19, Hartwell and Ladin teach the claim limitation wherein the oxygen- generating assembly comprises a water -sorbent material and/or a carbon dioxide-sorbent material disposed within the chamber (As stated in claim 19, from which this claim is dependent, col 6, ln 61-65, of Ladin teaches the oxygen generating assembly comprises a water permeable hydrogel or colloid).  As stated above for dependent claim 19, it would have been obvious to simply substitute the oxygen source of Hartwell with the oxygen source of Ladin comprising a water-
Regarding claim 38, dependent from claim 19, Hartwell is does not explicitly disclose the claim limitation comprising one or more valves in fluid communication between the chamber and the interior volume, at least one of the one or more valves is movable between: a first position; and a second position in which fluid communication between the chamber and the interior volume through the valve is more restricted than when the valve is in the first position.  
Hartwell teaches in para [0078] that sensors are used for detecting physical elements such as pressure or oxygen content and that controllers uses this information to operate, or regulate, negative pressure or oxygen content.  This information is provided to a control unit, or controller, as taught in para [0010], [0078], [0084], and claims 12-15, that has the intrinsic property to process the information and regulate parts of the dressing system such as valves and pumps (having a first, second, or third, etc., position associated with different physical characteristics) when the pressure within the interior volume meets or falls below a threshold pressure as described by Trerice.
In addition, Lin teaches in para [0058]-[0066] how the controller receives information from sensors such as pressure sensor 91 and regulates parts of the dressing system including valve 88 and the pump as illustrated in Fig. 2.  Para [0065] states data 71 may be indicative of the operation of valve 88, for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position). 
	Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the dressing of Hartwell comprises one or more valves in fluid communication between the chamber and the interior volume and that the at least one of the one or 
Regarding claim 39, dependent from claim 38, Hartwell and Ladin does not explicitly state the claim limitation wherein at least one of the one or more valves is configured to move toward; the second position if pressure within the interior volume meets or falls below a threshold pressure; and the first position if pressure within the chamber meets or rises above the threshold pressure or at least a threshold value above the threshold pressure.  However, Hartwell defines threshold limits in para [0082] and teaches that a given value provided by a monitoring means such as a sensor may meet a particular threshold, or be above or below a particular threshold.  This information is provided to a control unit, or controller, that has the intrinsic property to process the information and regulate parts of the dressing system such as valves and pumps (having a first, second, or third, etc., position associated with different physical characteristics) when the pressure within the interior volume meets or falls below a threshold pressure as described by Trerice.
In addition, Lin teaches in para [0058]-[0066] how the controller receives information from sensors such as pressure sensor 91 and regulates parts of the dressing system including valve 88 and the pump as illustrated in Fig. 2.  Para [0065] states data 71 may be indicative of the operation of valve 88, for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position). 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that at least one of the valves is configured to move toward the second position if the pressure within the interior volume meets or falls below a threshold pressure; and the first position if the pressure within the chamber meets or rises above the threshold pressure or at least a 
Regarding claim 43, dependent from claim 39, Hartwell, Ladin, Lin an Trerice teach the claim limitation comprising: a controller configured to move at least one of the one or more valves between the first and second positions; and one or more sensors configured to capture data indicative of pressure within the interior volume; wherein the controller is configured to move at least one of the one or more valves between the first and second positions based, at least in part, on data captured by the one or more sensors. Hartwell, Lin and Trerice, as stated above teach controllers receive information from monitoring devices such as sensors and regulate components of a dressing system such as valves by moving them into a first, second, third, or more positions that modify the physical characteristics of the dressing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the controller is configured to move at least one or more valves between the first and second positions; and one or more sensors are configured to capture data indicative of pressure within the interior volume; wherein the controller is configured to move at least one of the one or more valves between the first and second positions based, at least in part, on data captured by the one or more sensors as taught by Hartwell, Lin, and Trerice to regulate the physical characteristics of a wound dressing to enhance wound healing.
100642731.1- 4 –Regarding claim 45, dependent from claim 43, Hartwell, Ladin, Lin, and Trerice teach the claim limitation, comprising a negative pressure source configured to be in fluid communication with the interior volume, wherein the controller is configured to control the negative pressure source based, at least in part, on data captured by the one or more sensors.  As described above, Hartwell teaches an interior volume created by an oxygen supply reservoir being placed between the backing layer and the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that a negative pressure source is configured to be in fluid communication with the interior volume, wherein the controller is configured to control the negative pressure source based, at least in part, on data captured by the one or more sensors.
Regarding claim 46, dependent from claim 45, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein the controller is configured to deactivate the negative pressure source if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or falls below a threshold pressure.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice and para [0058]-[0066], illustrated in Fig. 2, of Lin, teach how a controller regulates a negative pressure source (pump) including turning it on and off.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the controller is configured to deactivate the negative pressure source if pressure within the interior volume, as indicated by data captured by at least one of the one or more 
Regarding claim 47, dependent from claim 45, Hartwell, Ladin, Lin, and Trerice teaches the claim limitation wherein the controller is configured to activate the negative pressure source to reduce pressure within the interior volume if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or rises above a threshold pressure.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice and para [0058]-[0066], illustrated in Fig. 2 of Lin, teach how a controller is able to regulate a negative pressure source (pump) including turning it on, off, or somewhere in between.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the controller is configured to deactivate the negative pressure source if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or falls below a threshold pressure.
Regarding claim 48, dependent from claim 43, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein the controller is configured to move at least one of the one or more valves toward the second position upon or after activation of the negative pressure source.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, or reduce/increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the controller is configured to move at least one of the one or more valves toward the second position upon or after activation of the negative pressure source.
Regarding claim 49, dependent from claim 43, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein the controller is configured to move at least one of the one or more valves toward the first position upon or after deactivation of the negative pressure source.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice and para [0058]-[0066], illustrated in Fig. 2, of Lin, teach how a controller is able to regulate a negative pressure source (pump) including turning it on, off or in between.  Para [0065] of Lin states data 71 may be indicative of the operation of valve 88, for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the controller is configured to move at least one of the one or more 
Regarding claim 80, Hartwell discloses a method for delivering oxygen and applying negative pressure to target tissue (para [0017] describes a wound apparatus supplying oxygen and positive or negative pressure), the method comprising: 
coupling a dressing to the target tissue, the dressing comprising; 
a manifold that defines a plurality of gas passageways (transmission layer 226; Fig. 2B; para [0037] describes the transmission layer 226 as porous having a plurality of gas passageways), 
100642731.1- 5 -a gas-occlusive layer (backing 220; Fig 2B; para [0009] teaches the contact layer 222 and backing layer 220 are impermeable to gas such as oxygen) to a patient's tissue such that the gas-occlusive layer is disposed over the manifold (transmission layer 226; Fig. 2B; para [0037]) and is coupled to tissue surrounding the target tissue (para [0033] teaches the backing layer 220 is sealed to the wound contact layer 222 coupled to the tissue surrounding the target site; Fig. 2B) such that: an interior volume is defined between the gas-occlusive layer and the target tissue (para [0033] teaches an interior volume is created because the backing layer 220 and the wound contact layer 222 surrounding the target tissue); and 
the gas-occlusive layer (backing 220; Fig 2B) limits escape of oxygen from the interior volume between the gas-occlusive layer and the tissue surrounding the target tissue (para [0009] teaches the contact layer 222 and backing layer 220 are impermeable to gas such as oxygen and therefore would limit the escape of oxygen); and 
an oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]; para [0028] teaches the oxygen source is a reservoir) configured to be disposed within the interior volume 
Hartwell is silent regarding the claim limitations: 1)  the oxygen-generating assembly comprising: a container including a sidewall that defines a chamber, at least a portion of the sidewall being gas-occlusive; and 2) an oxygen-generating material disposed within the chamber and configured to release oxygen when exposed to water. 
However, Ladin describes oxygen generating wound dressings including an oxygen permeable membrane and an oxygen supply solution reservoir adapted to receive an aqueous liquid capable of supplying oxygen through chemical reaction. Regarding the claim limitations: Ladin teaches 1) an oxygen-generating assembly (oxygen reservoir 105) comprising: a container including a sidewall that defines a chamber at least a portion of the sidewall being gas-occlusive (the term reservoir is defined in col 5, ln 51-58, of Ladin and this section teaches the bottom of the reservoir includes an oxygen permeable membrane located adjacent to the wound but the other walls of the reservoir must be occlusive to oxygen otherwise the oxygen generating liquid composition and the oxygen produced would be released away from the wound. Alternatively, gas impermeable layers have been well known prior to the filing date of the present invention. Examples include the gas impermeable backing layer and wound cover layers of Hartwell.  It would have been obvious to use a known technique such as forming a reservoir having gas impermeable layers on all side except on the wound facing side so that the oxygen produced would be forced to flow towards the wound); 2) an oxygen-generating material disposed within the chamber and configured to release oxygen when exposed to water (col 6, ln 61-65 teaches the oxygen-generating material is hydrogen peroxide that is activated when coming in contact 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that the oxygen source was an oxygen-generating material disposed within the chamber (reservoir) at least a portion of the sidewall being gas-occlusive  and an oxygen-generating material disposed within the chamber and configured to release oxygen when exposed to water as taught by Ladin to enhance wound healing.
Hartwell does not explicitly state the claim limitation wherein one or more valves in fluid communication between the chamber and the interior volume, at least one of the one or more valves movable between: a first position; and a second position in which fluid communication between the chamber and the interior volume through the valve is more restricted than when the valve is in the first position; and reducing pressure within the interior volume.  
Hartwell teaches in para [0078] that sensors are used for detecting physical elements such as pressure or oxygen content and that controllers uses this information to operate, or regulate, negative pressure or oxygen content.  This information is provided to a control unit, or controller, as taught in para [0010], [0078], [0084], and claims 12-15, that has the intrinsic property to process the information and regulate parts of the dressing system such as valves and pumps (having a first, second, or third, etc., position associated with different physical characteristics) when the pressure within the interior volume meets or falls below a threshold pressure as described by Trerice.
	In addition, Lin teaches in para [0058]-[0066] how the controller receives information from sensors such as pressure sensor 91 and regulates parts of the dressing system including valve 88 
	Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hartwell such that one or more valves is in fluid communication between the chamber and the interior volume, at least one of the one or more valves movable between: a first position; and a second position in which fluid communication between the chamber and the interior volume through the valve is more restricted than when the valve is in the first position; and reducing pressure within the interior space as taught by Hartwell, Ladin, Lin, and Trerice to regulate physical characteristics of the wound dressing to enhance wound healing.  
Regarding claim 81, dependent from claim 80, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein reducing pressure within the interior volume is performed using a negative pressure source that is in fluid communication with the interior volume.  As described above, Hartwell and Lin teach an interior volume created by an oxygen supply reservoir being placed between the backing layer and the wound contact layer of the dressing.  Para [0010] of Hartwell teaches that the backing layer can include another orifice configured to facilitate supply of negative pressure to the wound including the interior space so that the negative pressure source is configured to be in fluid communication with the interior volume.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that reducing pressure within the interior volume is performed using a negative pressure source that is in fluid communication with the interior volume as taught by Hartwell and Ladin to enhance wound healing.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that moving the at least one of the one or more valves toward the first position if pressure within the chamber meets or rises above a threshold pressure as taught by Hartwell, Lading, and Trerice to regulate the physical characteristics of the wound dressing to enhance wound healing.
Regarding claim 83, dependent from claim 80, Hartwell, Ladin, Lin, and Trerice teach the claim limitation moving the at least one of the one or more valves toward the second position if pressure within the interior volume meets or falls below a threshold pressure.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that moving the at least one of the one or more valves toward the second position if pressure within the interior volume meets or falls below a threshold pressure as taught by Hartwell, Ladin, Lin, and Trerice for regulating the physical characteristics of the wound dressing to enhance wound healing.
Regarding claim 84, dependent from claim 80, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein the dressing comprises one or more sensors configured to capture data indicative of pressure within the interior volume and movement of the at least one of the one or more valves between the first and second position is based, at least in part, on data captured by the one or more sensors.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice, and para [0058]-[0066], illustrated in Fig. 2, of Lin teach how a controller is able to regulate a negative pressure source (pump) including turning it on and off.   Para [0065] of Lin states data 71 may be indicative of the operation of valve 88 (attached to the oxygen source), for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position).

Regarding claim 85, dependent from claim 84, Hartwell, Ladin, Lin, and Trerice teach the claim limitation wherein the dressing comprises a controller configured to move the at least one of the one or more valves between the first and second positions based, at least in part, on data captured by the one or more sensors.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice, and para [0036]-[0042], illustrated in Fig. 2, of Lin teach how a controller is able to regulate a negative pressure source (pump) including turning it on, off or in between.   Para [0043] of Lin states data 71 may be indicative of the operation of valve 88 (attached to the oxygen source), for example, the position of valve 88—fully closed (second position), fully open (first position), intermediate of fully closed and fully open (third position).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such the controller is configured to move at least one of the one or more valves between the first and the second positions based, at least in part, on data captured by the one or more sensors.

As described above, Hartwell and Lin teach an interior volume created by an oxygen supply reservoir being placed between the backing layer and the wound contact layer of the dressing.  Para [0010] of Hartwell teaches that the backing layer can include another orifice configured to facilitate supply of negative pressure to the wound including the interior space so that the negative pressure source is configured to be in fluid communication with the interior volume.  As described above, Hartwell, Lin, and Trerice disclose that the controller is configured to control the negative pressure source as stated in para [0010] of Hartwell and, para [0058]-[0066], illustrated in Fig 2 including element 72, of Lin.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that by reducing pressure within the interior volume using a negative pressure source that is in fluid communication with the interior volume; and controlling the negative pressure source based, at least in part, on data captured by the one or more sensors.
Regarding claim 87, dependent from claim 86, Hartwell, Ladin, Lin, and Trerice teach the claim limitation actuating the negative pressure source to reduce the negative pressure within the interior volume if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or falls below a threshold pressure.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that actuating the negative pressure source to reduce the negative pressure within the interior volume if pressure with the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or falls below a threshold pressure as taught by Hartwell, Ladin, Lin, and Trerice to regulate the physical characteristics of the wound dressing to enhance wound healing.
Regarding claim 88, dependent from claim 86, Hartwell, Ladin, Lin, and Trerice teach the claim limitation actuating the negative pressure source to increase the negative pressure within the interior volume if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or rises above a threshold pressure.  Para [0010] of Hartwell teaches the controller can be further configured to regulate (activate, deactivate, reduce the amount of negative pressure coming from the pump, or increase the amount of negative pressure coming from the pump) the application of negative pressure to the wound.  Para [0082] of Hartwell teaches reference values determined by monitoring means such as sensors can meet or fall below a threshold pressure.  Trerice and para [0058]-[0066], illustrated in Fig. 2 of Lin, how a controller is able to regulate a negative pressure source (pump) including turning it on and off.   Para [0065] of Lin states data 71 may be indicative of the operation of valve 88 (attached to the oxygen source), for example, the position of 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Hartwell such that actuating the negative pressure source to increase the negative pressure within the interior volume if pressure within the interior volume, as indicated by data captured by at least one of the one or more sensors, meets or rises above a threshold pressure as taught by as taught by Hartwell, Lin, and Trerice to regulate the physical characteristics of the wound dressing to enhance wound healing.
Regarding claim 89, dependent from claim 19, Hartwell teaches the claim limitation comprising a negative pressure source configured to be in fluid communication with the interior volume (para [0033] teaches an interior volume is created between the backing layer 220 and the wound contact layer 222; para [0031] teaches that the source of oxygen [reservoir] can be integral with the wound dressing and placed under a cover or backing layer resulting in the oxygen within an interior space between the backing layer gas-occlusive layer) and the target tissue). As described above, Hartwell teaches an interior volume created by an oxygen supply reservoir being placed between the backing layer and the wound contact layer of the dressing.  Para [0010] of Hartwell teaches that the backing layer can include another orifice configured to facilitate supply of negative pressure to the wound including the interior space.  Based on this arrangement, the negative pressure source is configured to be in fluid communication with the interior volume.

Response to Arguments
January 26, 2022, (REPLY) have been fully considered but they are not persuasive.  Applicant asserts on the bottom of page 8, and on page 9, that Hartwell does not teach the independent claim 19 limitation:

 “a gas-occlusive layer configured to be disposed over the manifold and the oxygen- generating assembly and coupled to tissue surrounding the target tissue such that: an interior volume containing the manifold and the oxygen-generating assembly is defined between the gas-occlusive layer and the target tissue”

As provided in the Non-final Office Action mailed September 28, 2021, (NFOA), and above, all elements of this claim limitation are taught by Hartwell as illustrated:

“a gas-occlusive layer configured to be disposed over the manifold (transmission layer 226; Fig. 2B; para [0033]) and the oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]; para [0031] teaches that the source of oxygen [reservoir] can be integral with the wound dressing and placed under a cover layer resulting in an interior volume containing the manifold layer and the oxygen –generating assembly defined between the gas-occlusive layer and the target tissue) and coupled to tissue surrounding the target tissue (backing layer 220 is the gas-occlusive layer; para [0009] teaches the contact layer 222 and backing layer 220 are impermeable to gas such as oxygen; para [0033] teaches the backing layer is sealed to the wound contact layer 222 coupled to the tissue surrounding the target site; Fig. 2B),  such that: 
an interior volume containing the manifold (transmission layer 226; Fig. 2B; para [0033]) and the oxygen-generating assembly (oxygen source 150; Fig. 1; para [0028]) is defined between the gas-occlusive  layer and the target tissue (para [0033] teaches a chamber having an interior volume is 

Hartwell teaches all elements of the claim limitation.  Applicant’s assertion is non-persuasive.
On page 9 or the REPLY applicant asserts Hartwell teaches an embodiment where the oxygen manifold and the oxygen-generating assembly are not defined between the gas-occlusive layer and the target tissue, the interior volume created there between.  Para [0031] of Hartwell states “In some embodiments, the source of oxygen and some or all other components of the system, such as power source(s), sensor(s), connector(s), user interface component(s) (such as button(s), switch(es), speaker(s), screen(s), etc.) and the like, can be integral with the wound dressing. The wound dressing can include a cover layer for positioning over the layers of the wound dressing.”  If the cover layer is on top of the dressing, the target tissue is located at the bottom of the dressing, then the manifold and the oxygen-generating assembly that are part of the dressing are within the interior space between the top cover layer and the bottom target tissue.  Applicant’s assertions are non-persuasive.
The present application includes two independent claims 19 and 80. Applicant asserts claim 80, an independent claim, recites features that are similar or analogous to the features of claim 19, the first independent claim,  and is allowable over Hartwell, Landin, Lin and Trerice for similar reasons claim 19 is allowable based on the above assertions by applicant.  Consequently, the rejections to independent claim 80 are maintained.
Applicant asserts the claims dependent to independent claims 19 and 80 are patentable by virtue of their dependency.  Consequently, the rejections to the dependent claims are maintained.  


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781